        Case 2:20-cv-00087-SMJ        ECF No. 7   filed 04/21/20   PageID.48 Page 1 of 1




1                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


2                                                                   Apr 21, 2020
                                                                        SEAN F. MCAVOY, CLERK
3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     ALLWEST IMPORTS, LLC, a                      No. 2:20-cv-00087-SMJ
5    Washington State limited liability
     company,
6                                                 ORDER ADOPTING STIPULATED
                               Plaintiff,         CONSENT DECREE AND
7                                                 PERMANENT INJUNCTION
                  v.
8
     BRANDON FOOTE and ANGELA
9    FOOTE, individually and the marital
     community thereof,
10
                               Defendants.
11

12         Pursuant to the stipulation of the parties, the parties’ Stipulated Consent

13   Decree and Permanent Injunction, ECF No. 6, is GRANTED, APPROVED, and

14   INCORPORATED in this Order by reference.

15         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

16   provide copies to all counsel.

17         DATED this 21st day of April 2020.

18
                        _________________________
19                      SALVADOR MENDOZA, JR.
                        United States District Judge
20

     ORDER ADOPTING STIPULATED CONSENT DEGREE AND
     PERMANENT INJUNCTION – 1
